EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the abstract as shown below:

ABSTRACT
An isolator includes a first fluid-carrying member and a second fluid-carrying
member [spaced apart from the first fluid-carrying member]; and a resistive, semi-conductive or non-conductive component located between the first and the second fluid-carrying member. The component [is adapted to convey] conveys fluid flowing from the first fluid-carrying member to the second fluid-carrying member. The isolator further [comprises] has a reinforcing composite encircling the first fluid-carrying member, the second fluid-carrying member and the component. The reinforcing composite [comprises:] having first fibers extending at an angle of between -30 degrees and +30 degrees to a longitudinal axis (A-A) of the resistive, semi-conductive or non-conductive component; second fibers interwoven with the first fibers and extending around the first fluid-carrying member, the second fluid-carrying member and the component at an angle of between +60 degrees and +90 degrees and/or between -60 degrees and -90 degrees to the longitudinal axis (A-A); and a resin.
Please amend the claims 10-12 and 16 as shown below:
A)	Amend claim 10 as shown below
	10. (Currently Amended) A method as claimed in claim 9 [claim 8], wherein the providing interwoven first fibers and second fibers extending around the first fluid-carrying member, the second fluid-carrying member and the resistive, semi-conductive or non-conductive component comprises: 
	weaving the first fibers and the second fibers to form a mesh of interwoven fibers [fibres]; and 
	wrapping the mesh of interwoven fibers around the first fluid-carrying member, the second fluid-carrying member and the resistive, semi-conductive or non-conductive component.

B)	Amend claim 11 as shown below
	11. (Currently Amended) A method as claimed in claim 9 [claim 8], wherein the providing interwoven first fibers and second fibers extending around the first fluid-carrying member, the second fluid-carrying member and the resistive, semi-conductive or non-conductive component comprises: 
	braiding the first fibers and the second fibers to form a triaxially braided tube; and 
	placing the triaxially braided tube over the first fluid-carrying member, the second fluid-carrying member and the resistive, semi-conductive or non-conductive component, or 
	braiding the first fibers and the second fibers in situ to form a triaxially braided tube extending around the first fluid-carrying member, the second fluid-carrying member and the resistive, semi-conductive or non-conductive component.

C)	Amend claim 12 as shown below:
	12. (Currently Amended) A method as claimed in claim 9 [claim 8], wherein the adding a resin to the interwoven first fibers and second fibers comprises: 
	placing a mold [mould] around the mesh of interwoven first and second fibers, the first fluid-carrying member, the second fluid-carrying member and the resistive, semi-conductive or non-conductive component; and 
	injecting a resin into the mold [mould].

D)	Amend claim 16 as shown below:
	16. (Currently Amended) A method as claimed in claim 9 [claim 8], further
comprising winding third fibers around the interwoven first and second fibers prior to adding the resin, wherein the third fibers extend at an angle of between 80 and 100 degrees to the longitudinal axis.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on July 11, 2022.  These drawings are approved.

Specification
The substitute specification filed July 11, 2022 has been reviewed and has been entered.

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an isolator comprising: a first fluid-carrying member and a second fluid-carrying member spaced apart from the first fluid-carrying member; a resistive, semi-conductive or non-conductive component located between the first and the second fluid-carrying member, wherein the resistive, semi-conductive or non-conductive component is adapted to convey fluid flowing from the first fluid-carrying member to the second fluid-carrying member; and a reinforcing composite encircling the first fluid-carrying member, the second fluid-carrying member and the resistive, semi-conductive or non-conductive component, wherein the reinforcing composite comprises: first fibers extending at an angle of between -30 degrees and +30 degrees to a longitudinal axis of the resistive, semi-conductive or non-conductive component; second fibers interwoven with the first fibers and extending around the first fluid-carrying member, the second fluid-carrying member and the resistive, semi-conductive or non-conductive component at an angle of between +60 degrees and +90 degrees or between -60 degrees and -90 degrees to the longitudinal axis; and a resin; wherein the first fibers extend at an angle of between -5 degrees and +5 (claim 1) and the method for forming such (claim 9).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1 and 3-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed July 11, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Regarding Quigley, that reference is a document relating to an entirely different technical field from that of isolators. Thus, Applicant submits that a skilled person would not have considered combining the teaching of Quigley with that of Mueller." is persuasive and therefore claims 1 and 3-16 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
July 19, 2022